


116 HR 7552 IH: Providing Resources for Emergency Preparedness and Resilient Enterprises Act
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7552
IN THE HOUSE OF REPRESENTATIVES

July 9, 2020
Mr. Morelle (for himself, Mr. Bergman, Mr. Golden, Mr. Stauber, Ms. Stefanik, and Mrs. Murphy of Florida) introduced the following bill; which was referred to the Committee on Small Business

A BILL
To reauthorize and limit the pre-disaster mitigation program of the Small Business Administration, and for other purposes.


1.Short titleThis Act may be cited as the Providing Resources for Emergency Preparedness and Resilient Enterprises Act or the PREPARE Act. 2.Pre-disaster mitigation program (a)In generalSection 7(b) of the Small Business Act (15 U.S.C. 636(b)) is amended—
(1)in paragraph (1)(C)— (A)by striking during fiscal years 2000 through 2004, to establish a predisaster mitigation program and inserting to establish a pre-disaster mitigation program;
(B)by inserting in accordance with paragraph (16) and before as the Administrator may;  (C)by striking to enable small businesses and inserting to small business concerns to enable such concerns; and
(D)by striking in support of a formal and all that follows and inserting to protect the commercial real estate, equipment, inventory, supplies, and materials of such concerns from damages related to disasters;; and (2)by inserting after paragraph (15) the following new paragraph: 

(16)Pre-disaster mitigation program loans
(A)Annual loan capThe aggregate amount of loans made under the pre-disaster mitigation program under paragraph (1)(C) to a borrower may not exceed $500,000 in any 12-month period. (B)OutreachIn carrying out the pre-disaster mitigation program under paragraph (1)(C), the Administrator shall—
(i)conduct outreach campaigns to small business concerns regarding such program, including— (I)advertising to educate such concerns on the importance of disaster mitigation; and
(II)campaigns to promote participation in such program by small business concerns located in economically depressed areas; (ii)provide instructions on how to participate in such program; and
(iii)provide detailed information on the purposes for which funds from loans made under such program may be used. (C)Reservation of fundsNot more than 4 percent of the funds made available to the Administrator to carry out the pre-disaster mitigation program under paragraph (1)(C) may be reserved by the Administrator for—
(i)the administrative costs of such program; and (ii)the activities described in subparagraph (B)..
(b)Authorization of appropriationsSection 20(c) of the Small Business Act (15 U.S.C. 631 note) is amended to read as follows:  (c)Pre-Disaster mitigation programThere is authorized to be appropriated for the purpose of carrying out the program established under section 7(b)(1)(C) the following amounts:
(1)$25,000,000 for fiscal year 2021. (2)$25,000,000 for fiscal year 2022.
(3)$25,000,000 for fiscal year 2023. (4)$25,000,000 for fiscal year 2024.
(5)$25,000,000 for fiscal year 2025.. (c)Program evaluationNot later than January 31, 2025, the Administrator of the Small Business Administration shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report on the pre-disaster mitigation program under section 7(b)(1)(C) of the Small Business Act (15 U.S.C. 636(b)(1)(C)), as amended by this Act, including—
(1)a list of the geographic areas in which recipients of loans under the program are located; (2)the number and dollar value of the loans made under the program;
(3)the estimated aggregate value resulting from the use of mitigation techniques funded by loans made under the program, including— (A)the lost productivity and expenses that were avoided; and
(B)the amount saved by the Federal Government; (4)the information required by paragraph (3) disaggregated by region, by State, and by industry; and
(5)the estimated dollar value of loans that would have been made under section 7(b)(1)(A) of the Small Business Act (15 U.S.C. 636(b)(1)(A)) without the loans made under the program. (d)ApplicabilityThe amendments made by this Act shall apply only with respect to loans made under section 7(b)(1)(C) of the Small Business Act (15 U.S.C. 636(b)(1)(C)), as amended by this Act, on or after the date of the enactment of this Act.

